Title: To Benjamin Franklin from Richard Bache, 10 September 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. sir
Philadelphia Sepr. 10th. 1780.
I fully expected to have had the pleasure of a Line from you by some of the late arrivals from France, but am totally disapointed— I wrote you not long since by the Captains Read & Truxton, & sent you the papers,— this, with the Papers up to the date, I shall commit to Captain All’s care, who has in charge a Vessel of my Friend Morris, & intends for L’Orient— Dr. Lee, tho’ he has been arrived some time in Boston, has not reached this yet, I am told he is preparing a formidable battery, which he intends opening against you, when he shall arrive here; Mr. Izard has been here some time, he was pretty open mouthed against you, when he first came, but finding himself little attended to, is not so vociferous as he was—perhaps he only waits the junction of his Friend Lee, when they intend to try their united force against you, & probably expect the aid of some of the Massachusetts Delegates—A—— and L—, who, if I am well informed, would rather some other friend were Minister at the Court of Versailles,— Your old Friend Gates has been less fortunate to the Southward, than he was to the Northward; he has been under the necessity of making a rapid retreat from the neighbourhood of Camden in South Carolina; depending too much upon raw Milita who would not face the Enemy, he has met with a disgrace; the few Continental Troops we had there behaved nobly, made good their retreat with the loss of General De Calb, who is said to be mortally wounded, & in the hands of the Enemy; besides the General we lost about 350 Men,— I have no other News,— We long to hear from you & Ben,— Sally & the Children join me in Love & Duty— I am ever Dear sir Your affectionate son
Rich. Bache
Dr. Franklin
 
Addressed: His Excelly. / Dr. Benjamin Franklin / Minister Plenipotentiary from the United States / of No. America at the Court of [crossed out: Versailles] / per Capt. All.
Notation on address sheet: L’Orient October 15th. 1780 Recd: & forwarded, by Yr most hble Servt J. Nesbitt
